Citation Nr: 0010798	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	David J. Grindel, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1957, and from June 1957 to February 1979.  

The issue on appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of February 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  A hearing was held before a 
member of the Board sitting at the RO in November 1999.  At 
the time of his death, service-connection was in effect for 
bilateral high frequency hearing loss; hemorrhoids, 
postoperative; and bilateral plantar calluses, each evaluated 
as noncompensable.

The appellant submitted VA Form 21-534 in August 1996.  This 
form includes a claim for dependency and indemnity 
compensation benefits (DIC) under 38 U.S.C.A. § 1318 (West 
1991).  This issue has not been adjudicated by the RO and is 
referred to the RO for appropriate action.  The issue of 
entitlement to Dependents' Educational Assistance under 
Chapter 35 will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  The certificate of death indicates that the veteran died 
in June 1996, and that the immediate cause of death was 
respiratory failure, due to, or as a consequence of, 
metastatic adenocarcinoma.

2.  At the time of his death, the veteran was service-
connected for bilateral high frequency hearing loss; 
hemorrhoids, postoperative; and bilateral plantar calluses, 
each evaluated as noncompensable.  

3.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is plausible.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107 (West 1991); Ramey v. Brown, 9 Vet. App. 
40 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service incurrence for carcinoma will be presumed if 
it becomes manifest to a compensable degree within the year 
after service. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disorder. 38 C.F.R. § 3.310 (1999).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (1997), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1997) will be considered chronic. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991 & Supp. 1997); 38 C.F.R. § 3.307(a) 
(1997).  Exposure to Agent Orange is presumed for a veteran 
who served in the Republic of Vietnam during the Vietnam era 
and who has a disease listed at 38 C.F.R. § 3.309(e) (1997). 
38 C.F.R. § 3.307(a)(6)(iii) (1996).  The Vietnam era 
encompasses the period beginning on August 5, 1964 to May 7, 
1975. 38 U.S.C.A. § 101 (West 1991).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea 
tarda; Respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The appellant contends that the veteran's inservice exposure 
to defoliants and dioxins, to include Agent Orange, in 
essence, contributed to his death.  This determination 
involves medical causation and therefore "competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The official death certificate shows that the veteran died in 
June 1996, and that the immediate cause of death was 
respiratory failure, due to, or as a consequence of, 
metastatic adenocarcinoma.  An autopsy was not performed.  At 
the time of his death, the veteran was service-connected for 
bilateral high frequency hearing loss; hemorrhoids, 
postoperative; and bilateral plantar calluses, each evaluated 
as noncompensable.

The service administrative records show that the veteran 
served in the Republic of Vietnam.  The service medical 
records show no findings diagnostic of cancer.

A lay statement dated in December 1997, and submitted by an 
Army Lieutenant General, who indicated that the veteran was a 
soldier in his command from September 1966 to September 1967, 
indicates that the veteran was exposed to defoliants and 
dioxins (Agent Orange) on several occasions in the course of 
his duties.  

A private medical report dated in April 1996 contains a 
diagnosis of metastatic carcinoma, etiology unknown.  A VA 
chest CT [computed tomography] report, also dated in April 
1996, shows an impression of findings consistent with 
metastatic disease, less likely infectious etiology.  A June 
1996 private medical record includes a diagnosis of 
metastatic adenocarcinoma from unknown primary site.  A June 
1996 private medical record shows a diagnosis of metastatic 
adenocarcinoma of the lungs.  A September 1996 private 
billing record contains a diagnosis of malignant neoplasm of 
bronchus and lung. 

The appellant testified at a hearing in November 1999.  At 
that time she asserted that the veteran died as a result of 
exposure to Agent Orange or dioxin.  The appellant's 
representative noted that the above-mentioned diagnosis of 
malignant neoplasm of the bronchus and lungs supports the 
appellant's claim that the cancer developed by the veteran, 
specifically, respiratory cancer, gives rise to "coverage" 
by VA.  

To summarize, the private medical records reflect that the 
veteran was treated for metastatic adenocarcinoma from an 
unknown primary site.  However, the veteran had been 
diagnosed with malignant neoplasm of the bronchus and lungs 
The Board finds that the medical evidence tends to show that 
the primary site of adenocarcinoma may have been the bronchus 
and lungs, which are presumptive diseases.  38 C.F.R. 
§ 3.309(e).  Accordingly, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is well grounded. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant contends, in essence, that the veteran's 
inservice exposure to defoliants and dioxins (Agent Orange) 
on several occasions in the course of his service in Vietnam 
contributed materially and substantially to the ultimate 
cause of his death, metastatic adenocarcinoma.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea 
tarda; Respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

The evidence of record reveals that the primary site of the 
veteran's cancer has not been medically documented.  However, 
there was involvement of the bronchus and lungs, both 
presumptive disorders.

Therefore, in light of this evidence, an opinion as to the 
etiology of the veteran's cancer from a VA cancer specialist 
would be beneficial in the adjudication of the matter 
currently on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  It is requested that the veteran's 
claims folder be reviewed by an 
oncologist in order to render an opinion 
as to whether it is as likely as not that 
the primary site of the veteran's cancer 
was the lung, bronchus, larynx, or 
trachea or whether the cancer which 
caused the veteran's death involved one 
of the cancers listed in 38 C.F.R. 
§ 3.309(e) (1999) as set forth above?  A 
complete rationale for any opinion(s) 
expressed should be included in the 
report.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the appellant and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless she is further informed.  
A decision regarding the issue of entitlement to Dependents' 
Educational Assistance under Chapter 35 will be held in 
abeyance until the requested actions have been completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


